Exhibit 10.14

TRADEMARK PURCHASE AND
ASSIGNMENT AGREEMENT
 
THIS TRADEMARK PURCHASE AND ASSIGNMENT AGREEMENT (this “Agreement”), dated
August 31,  2011, is made and entered into by and among St. Joyal, a California
corporation on behalf of itself and all of its controlled affiliates
(“Assignor”), on the one hand, and Nova Lifestyle, Inc. a Nevada corporation
(“Assignee”), on the other hand.


W I T N E S S E T H:
 
WHEREAS, Assignor owns of all right, title and interest in and to the Marks (as
such term is defined herein);
 
WHEREAS, the Assignor desires to sell and assign to Assignee and Assignee wishes
to purchase and obtain Assignor’s entire right, title and interest in and to the
Marks;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereto hereby agree as follows:
 
1. Assignor Marks. Assignor hereby irrevocably assigns all of its right, title
and interest in the trademarks indentified and set forth on Schedule A attached
hereto and incorporated herewith (collectively, the “Marks”), to Assignee.
Assignor acknowledges that, following such assignment, the Assignee shall be the
owner of all right, title and interest in and to the Marks. Assignee will record
the assignment as it deems necessary and at its sole expense. Assignor will take
all additional steps and execute additional documents as reasonably requested by
Assignee to perfect this assignment and/or register this assignment with the
proper state and local regulatory agencies and authorities.



 
1.1          Assignor acknowledges that the Marks include, without limitation,
all rights to use, modify and exploit the Marks; the right to exclude others
from using any and all of the Marks; the right to license, assign, convey, and
pledge any of the Marks to others; the right to sue others and to collect
damages for past, present and future infringements of any of the Marks; the
right to create derivatives of the Marks and to retain full ownership of such
derivatives; and the right to file and prosecute applications to protect rights
in the Marks.


 
1.2
Assignor acknowledges that the Assignor is the owner of all right, title and
interest in and to the Marks set forth on Schedule A and that such Marks are
free and clear of any security interest or other lien or encumbrance of any kind



 
1.3
Assignor represents, warrants and covenants that the transfer by Assignor to the
Assignee as contemplated hereby shall transfer to Assignee good an marketable
title to the Marks.



 
1.4
Assignor acknowledges that the assignment of the Marks to Assignor shall not
result in the breach of any agreement to which the Assignor is a party, nor will
such assignment result in the breach of any federal or state law and that no
consent is required in connection with the transfer contemplated by this
Agreement. Assignor shall not at any time do, or knowingly permit to be done,
any act or thing that would impair the rights of the Assignee in and to the
Marks or adversely affect the validity of the Marks.

 
 
1

--------------------------------------------------------------------------------

 
 
2. Consideration. The aggregate consideration payable by the Assignee for the
assignment of the Marks shall be in an amount equal to $200,000 (the “Purchase
Price”) payable in U.S. dollars upon the execution of this Agreement.



 
3. Notices. All notices, consents or other communications related to this
Agreement or otherwise required by law shall be in writing and may be given to
or made upon the respective parties at the following mailing addresses:





Assignor:
St. Joyal
701 South Atlantic Boulevard, Suite 200
Monterey Park, CA 91754
Attn: Mr. Steven Liu


Assignee:
 
Nova Lifestyle, Inc.
6541 East Washington Boulevard
Commerce, CA 9040
Attn: Mr. Ya Ming Wong
 
Such addresses may be changed by notice given as provided in this subsection.
Notices shall be effective upon the date of receipt; provided, however, that a
notice (other than a notice of a changed address) sent by certified or
registered U.S. mail, with postage prepaid, shall be presumed received no later
than three (3) business days following the date of sending.
 
4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 



5. Modification of Agreement and Waiver. This Agreement may not be amended
except by a writing executed by the parties hereto.



 
6. Entire Agreement. This Agreement represents the entire agreement of the
parties relating to the matters described in this Agreement, and no prior
representations or agreements, whether written or oral, shall be binding on any
party unless incorporated into this Agreement or agreed to by the party in a
writing signed by the party on or after the date of this Agreement.



 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 
 

  ST. JOYAL           By: /s/ Jun Jiang ____________________   Name: Mr. Jun
Jiang   Title: President           NOVA LIFESTYLE, INC.           By: /s/ Ya
Ming Wong_______________   Name: Mr. Ya Ming Wong   Title: Chairman & Chief
Executive Officer

                                                                                                 

 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Word Mark
DIAMOND SOFA
   
Goods and Services
IC 020. US 002 013 022 025 032 050. G & S: Furniture, namely sofas, chairs,
couches, tables, beds, cabinets, and dressers. FIRST USE: 19950106. FIRST USE IN
COMMERCE: 19950106
   
Standard Characters Claimed
   
Mark Drawing Code
(4) STANDARD CHARACTER MARK
   
Serial Number
85329274
   
Filing Date
May 24, 2011
   
Current Filing Basis
1A
   
Original Filing Basis
1A
   
Owner
(APPLICANT) St. Joyal CORPORATION CALIFORNIA 701 S. Atlantic Blvd., Suite 200
Monterey Park CALIFORNIA 91754
   
Attorney of Record
Bin Li
   
Disclaimer
NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "SOFA" APART FROM THE MARK AS
SHOWN
   
Type of Mark
TRADEMARK
   
Register
PRINCIPAL
   
Live/Dead Indicator
LIVE



 
4

--------------------------------------------------------------------------------

 

Word Mark
DIAMOND FURNITURE
   
Goods and Services
IC 020. US 002 013 022 025 032 050. G & S: Furniture, namely sofas, chairs,
couches, tables, beds, cabinets, and dressers. FIRST USE: 19950106. FIRST USE IN
COMMERCE: 19950106
   
Standard Characters Claimed
   
Mark Drawing Code
(4) STANDARD CHARACTER MARK
   
Serial Number
85375362
   
Filing Date
July 19, 2011
   
Current Filing Basis
1A
   
Original Filing Basis
1A
   
Owner
(APPLICANT) St. Joyal CORPORATION CALIFORNIA 701 S. Atlantic Blvd., Suite 200
Monterey Park CALIFORNIA 91754
   
Attorney of Record
Bin Li
   
Disclaimer
NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "FURNITURE" APART FROM THE MARK
AS SHOWN
   
Type of Mark
TRADEMARK
   
Register
PRINCIPAL
   
Live/Dead Indicator
LIVE

 
 
5

--------------------------------------------------------------------------------

 